Citation Nr: 0613855	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for bursitis 
of the right shoulder and assigned a 10 percent disability 
evaluation effective from March 6, 2001.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bursitis of the right shoulder is not 
productive of limitation of motion of the major arm at 
shoulder level.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bursitis of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5019 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2001 in connection with his claim 
for service connection for bursitis of the right shoulder, 
prior to the initial rating decision in October 2001, which 
granted service connection and assigned a 10 percent 
disability evaluation effective from March 6, 2001.  The 
veteran filed his notice of disagreement (NOD) in June 2002 
in which he disagreed with the initial evaluation assigned 
for his bursitis of the right shoulder.  As such, the appeal 
of the assignment of the initial evaluation for bursitis of 
the right shoulder arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  
Nevertheless, the RO did not provide the veteran with notice 
of the VCAA in connection with the issue of a higher initial 
evaluation until August 2003.  However, that letter did meet 
the notification requirements of the VCAA, and the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim was readjudicated in a supplemental statement of the 
case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in such context, 
the furnishing of a VCAA notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letter 
about the information and evidence that is necessary to 
substantiate his claim.  Specifically, the August 2003 letter 
stated that, "Entitlement to an increased evaluation of your 
service-connected disability requires current medical 
evidence that your disability has increased in severity."  
Additionally, the May 2003 statement of the case (SOC) and 
the October 2003 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the 
December 2003 SOC and the October 2003 SSOC provided the 
veteran with the schedular criteria used to evaluate his 
service-connected right shoulder disability, namely 
Diagnostic Codes 5003, 5019, 5200, 5201, 5202, and 5203.  

In addition, the RO notified the veteran in the VCAA letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the August 2003 letter 
informed the veteran that it was his responsibility to ensure 
that VA received all of the requested records that are not in 
the possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.   In 
this regard, the Board notes that a letter was sent to the 
veteran in March 2006 informing him that the United States 
Court of Appeals for Veterans Claims (Court) had issued a 
decision in the case of Dingess/Hartman v. Nicholson.  It was 
noted that the decision had created additional notice 
requirements and that the letter was being sent to him to 
comply with that decision.  In particular, the veteran was 
informed that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The August 2003 letter also explained how 
disability ratings and effective dates were determined.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  In addition, the veteran was afforded VA examinations 
in September 2001 and September 2003.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.
Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for his bursitis of the right shoulder 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019, which 
provides that bursitis will be rated on limitation of motion 
of the affected part as degenerative arthritis.  Diagnostic 
Code 5003 states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected which in this case 
would be Diagnostic Code 5201 (limitation of motion of the 
arm).  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable 
under a limitation-of- motion code, a 10 percent rating will 
be assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.
 
Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
major arm at shoulder level.  A 40 percent disability 
evaluation is warranted when the major arm is limited to 25 
degrees from the side.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his bursitis of the right shoulder.  The veteran has not been 
shown to have limitation of motion of the right arm at 
shoulder level.  In fact, the September 2001 and September 
2003 VA examiners both indicated that the veteran had full 
range of motion of his right shoulder with forward flexion 
and abduction from zero to 180 degrees as well as external 
and internal rotation from zero to 90 degrees.  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees. See 38 C.F.R. § 4.71, Plate I (2005).  
As such, the veteran has not been shown to have met the 
criteria for a higher initial evaluation for bursitis of the 
right shoulder.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bursitis of the right 
shoulder is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions and that the September 2001 and September 2003 VA 
examiners found him to have pain at 135 degrees of abduction.  
However, the effect of the pain in the veteran's right 
shoulder is contemplated in the currently assigned 10 percent 
disability evaluation under Diagnostic Code 5019.  Indeed, 
the October 2001 rating decision indicated that the veteran 
was assigned a 10 percent disability evaluation for painful 
motion.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the September 2001 VA examiner indicated that there was 
no objective evidence of pain on motion, instability, 
weakness, tenderness, abnormal movement, or guarding other 
than his shoulder being painful at 135 degrees of abduction.  
The September 2003 VA examiner also stated that the veteran's 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Therefore, the Board finds that the preponderance of 
the evidence is against a higher initial evaluation for the 
veteran's bursitis of the right shoulder.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected bursitis 
of the right shoulder has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bursitis of the right shoulder under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 









ORDER

An initial evaluation in excess of 10 percent for bursitis of 
the right shoulder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


